Title: Hugh Nelson to Thomas Jefferson, 1 January 1812
From: Nelson, Hugh
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Washington 
                     Jany 1. 1812
           Your favour of the 28h Ulto was receivd this morning. I must apologise for the liberty of detaining your manuscript so long: but it was done upon the presumption that you wou’d not want it, during its ditention 
                  detention; and that if any effort shou’d be made in Congress a recurrence to the manuscript wou’d be of importance to myself, in combating Mr L—s pretension before the legislature of the Nation. 
			 I
			 shall return to Albemarle for a few days, as soon as we dispose of the Bills now before us, for military preparations: This will be effected I think in a very few days. As I do not think it quite wise to trust the Book to the mail: I will venture to detain it until I return. It gives me pleasure to learn that this
			 work will be laid before the public: I must state that I have some found some misconceptions relating to this Question, prevailing here: which I am sure, the examination of the  question made by yourself, published, wou’d dispel. Mr L— and his friends have been active, I doubt not, in propagating crises and impositions on this Subject. These will be certainly removed by the publication of the Work—
          accept my assurance of great respect and friendship
                  Hugh Nelson
        